Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 12-14, 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover (US Patent 1,648,386) in view of Seibt (US Patent Publication 20150059085)
Regarding Claim 1, Grover shows a wall-mounted sanitary equipment, comprising: a support (7); 
water supply means (35); 
tap support means (see annotated figure) configured to receive a tap (10) carrying a rotatable dispensing head, the tap support means being configured to sealingly connect the tap to the water supply means;
means for collecting wastewater (26); and 
a platform (10) having a bottom and a peripheral edge surrounding at least part of the bottom so that the platform is configured to form a basin under the rotatable dispensing head of the tap (Fig.2),
wherein means for collecting wastewater comprises a funnel (see annotated figure) having an upper collection opening (see annotated figure) for collecting wastewater from the platform, wherein the funnel further comprises a lower discharge end (see annotated figure) sealingly connected to a wastewater receiving means (lines 65-105), the bottom of the platform being pivotally mounted between two positions (page 2 lines 1-10), 
a first position (fig.2) for storage where the platform is folded in a vertical position, and  -4-Application No.: Herewith 
a second position (fig.2), said for use, where the platform is held horizontally by a stop means (14) to serve as a basin that guides [[the]] water distributed by the tap to the wastewater collection means (page 2 lines 1-10); 
wherein the bottom of the platform extends, in the position of use, overhanging above the collection opening of the funnel (fig.2), the peripheral edge of the bottom overhanging above the collection opening of the funnel  having at least one opening (27) to allow the wastewater from the  platform to pass to the  funnel (lines 95-105);
wherein the funnel comprises at least one opening configured to allow passage of the water supply means in a sealed manner therethrough (lines 95-105). 
Grover fails to show a filtering means. Seibt teaches a filtering means (26) disposed on a filter support (near 35) and configured to filter the wastewater before passing to the means for receiving the wastewater (50); and the filter support means comprising at least one opening configured to allow passage of the water supply means therethrough (paragraph 82).  It would have been obvious to one having ordinary  


    PNG
    media_image1.png
    431
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    402
    813
    media_image2.png
    Greyscale

Regarding Claim 2, Grover shows the wall-mounted sanitary equipment according to claim 1, but fails to show a filter means. Seibt teaches  wherein the filtering means (26) is arranged upstream of the collection opening (near 24) of the funnel.  It 
Regarding Claim 3, Grover shows the wall-mounted sanitary equipment according to claim 1, but fails to show a filtering means. Seibt teaches the filtering means (51) is disposed downstream of the collection opening (near 24) of the funnel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter means in order to make sure debris did not enter the waste water system.
Regarding Claim 8, Grover shows the wall-mounted sanitary equipment according to claim 1, but fails to show a filter means. Seibt teaches the support of filter means (51) is the discharge end of the funnel (near 24), and the filtering means is constituted by at least one filtering grid disposed in the discharge end of the funnel (Paragraph 89). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter means in order to make sure debris did not enter the waste water system.
Regarding Claim 9, Grover shows the wall-mounted sanitary equipment according to claim 1, further comprising a tap (10) fixed on the tap support means, wherein the water supply means is constituted by at least one water supply connection that is watertight (page 2 lines 5-15), and the means for receing wastewater is constituted by a leaktight drain connection connected sealingly to the lower discharge end of the funnel (lines 90-100), the tap being sealingly connected to of the at least one water supply connection by a respective water supply pipe (Fig.1), each water supply 

    PNG
    media_image3.png
    402
    813
    media_image3.png
    Greyscale

Regarding Claim 12, Grover shows the wall-mounted sanitary equipment according to claim 9, wherein the tap comprises two water inlets (see annaoteed figure) each sealingly connected to a water supply pipe (see annotated figure) respectively, the tap the tap being a mixer dual-lever (34).  

    PNG
    media_image4.png
    557
    759
    media_image4.png
    Greyscale

Regarding Claim 13, Grover shows the wall-mounted sanitary equipment according to claim 9, further comprising a siphon (25) disposed between the discharge end of the funnel and the means for receiving wastewater.  
Regarding Claim 14, Grover shows the wall-mounted sanitary equipment according claim 1, characterized in that the platform comprises a handle (19)  on the bottom face opposite to that serving as a basin (11) in the use position (bowl is positioned hortizonally).  
Regarding Claim 17, Grover shows the wall-mounted sanitary equipment according to claim 1, wherein the support of the sanitary equipment wall is a box (7), configured to be installed against a wall (5) or recessed in a recess formed in a wall (lines 35-45) and the box ins transportable, the box compries fixing means, the box comprising an upper part (15) comprising the platform and the tap and a lower part (24) comprising the funnel, the depth of the funnel and the height of the peripheral edge of 
Regarding Claim 18, Grover shows the wall-mounted sanitary equipment (1) according to claim 17, the water inlet and wastewater outlet connections are defined by holes in the lower part of the box (see annotated figure below).  

    PNG
    media_image5.png
    268
    787
    media_image5.png
    Greyscale

Regarding Claim 19, Grover shows the wall-mounted sanitary equipment (1) according to claim 17 wherein the lower part (24) of the box has, on the front face, a removable access door (30) (lines 105-11).  
Regarding Claim 20, Grover shows (Currently Amended) The wall-mounted sanitary equipment according claim 17, wherein the box comprises hinges (18) fixed to at least one of the platform (10), allows the platform to pivot between its storage (when the sink is vertical) and its position of use (when the sink is horizontal) (lines 65-75).  
Regarding Claim 21, Grover shows The wall-mounted sanitary equipment according claim 17, wherein the box further comprises a locking element (21) in the first storage of the platform (lines 75-85).  
Regarding Claim 22, Grover shows the wall-mounted sanitary equipment according claim 17, wherein the box further comprises decorative coatings disposed on its a front face of the box (lines 5-10).  
Regarding Claim 23, Grover shows the wall-mounted sanitary equipment according claim 17, wherein the box is rectangular parallelepiped (figs. 1 and 2), but is silent as to the thickness of the box being between 2 cm and 15 cm. Instead Grover shows a box having an appropriate thickness, Fig.2.  The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grover to include a box having a thickness between 2 cm and 15 cm. Applicant appears to have placed no criticality on any particular angle (see Specification wherein it is required simply that the angle be “tilted”) and it appears that the device of Grover would work appropriately if made within the claimed range of thicknesses. 
Regarding Claim 24, Grover shows the wall-mounted sanitary equipment according claim 1, wherein the platform (10) is removable (because it is connected through hinges).  
Regarding Claim 25, Grover shows the wall-mounted sanitary equipment according claim 1, wherein the tap support means is removable (or able to be removed) to facilitate the attachment of the tap.  

    PNG
    media_image6.png
    402
    813
    media_image6.png
    Greyscale

Regarding Claim 26, Grover shows the wall-mounted sanitary equipment according claim 17, wherein the lower discharge end of the funnel (see annotated figure) is centered in the width of the lower part of the box (see annotated figure), a storage space (24) being provided in the lower part (Fig.2) of the box in the case where the end of evacuation of the funnel is shifted (lines 105-110).

    PNG
    media_image7.png
    687
    565
    media_image7.png
    Greyscale

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover (US Patent 1,648,386) in view of Seibt (US Patent Publication 20150059085) as applied to claim 9 above and further in view of Perrin et al (US Patent 5,417,348 herein after Perrin). 
Regarding Claim 10, Grover shows the wall-mounted sanitary equipment according to claim 9, a pipe (35) sealingly transversing the side wall of the funnel (see annotated figure),but fails to show a malleable metal pipe. Perrin teaches each water supply pipe is a malleable metal pipe (column 4 lines 14-16). It would have been 
Regarding Claim 11, Grover shows the wall-mounted sanitary equipment according to claim 10, wherein the tap support means (see annotated figure) is a horizontal support fixed to the support overhanging the funnel (fig.2), each supply pipe of water being sealingly connected to a corresponding water inlet of the tap (see annotated figure).  

Allowable Subject Matter
Claims 4, 5, 6, 7, 15, 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the prior art shows “a filter means support comprising an opening configured to allow passage of the water supply means”. 
Applicant argues that the cited prior art fails to show a filter means if constituted by a spacing between 1 mm to 10 mm. This argument is not commensurate with the scope of the claims. 
Regarding Claim 3, Applicant argues that the flared shape of the funnel does not suitable for Grover filters. In response to applicant's argument that the flared shape of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Claim 8, In response to applicant's argument one of ordinary skill int eh art would not pass water supply means near the filtering means, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding Claim 9, In response to applicant's argument one of ordinary skill in the art would not pass water supply means through the sink, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding Claim 12, In response to applicant's argument one of ordinary skill in the art would not pass water supply means through the tap support or pass the pipes through the basin, the test for obviousness is not whether the features of a secondary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding Claim 13, In response to applicant's argument one the drain tube or shift the drain opening in order to install the new siphon which has a larger diameter, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding Claim 14, In response to applicant's argument that handle of Grover cannot be fixed on the basin of the applicant in order to avoid piercing he basin, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding Claim 17, In response to applicant's argument Grover cannot achieve a height of the sides of the basin equal to the death of the funnel, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding Claim 18, applicant argues that the prior art fails to show three holes next to each other. This argument is not commensurate with the scope of the claims. 
 Regarding Claim 19, In response to applicant's argument the location of the trap door would lead to leaking, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding Claim 20, In response to applicant's argument that one cannot change the arrangement of the hinges, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding Claim 21, In response to applicant's argument a skilled person will not be able to install this locking means which has several elements, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding Claim 22, In response to applicant's argument that a skilled person would not be able to install a thick decorative coating on the entire façade because the axis of the hinges, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding Claim 23, applicant argues that cited prior art fails to show a rectangular parallelpiped box. The Examiner disagrees. Figure 2 shows a rectangular parallelpiped box. 
Regarding Claim 24, In response to applicant's argument that a skilled person would not be able to disassemble or reassemble the device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Claim 25, In response to applicant's argument that a skilled person would not cannot install the Perrin mixer on a means configured to receive a tap, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Claim 26, In response to applicant's argument that a skilled person would not have the opportunity to a make new arrangement to save space, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Claim 10, In response to applicant's argument that a skilled person would not approach the pipes next to the wastewater and pass the pipes through the basin, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Claim 11, In response to applicant's argument that a skilled person would not install he tap support overhanging the basin it may prevent the movement of the basin, the test for obviousness is not whether the features of a secondary reference In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/           Primary Examiner, Art Unit 3754